DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-25 are pending. 
Claims 1-8, 10-21, and 23-25 stand rejected. 
Claims 5-9 and 18-22 are objected to for containing allowable subject matter, though they are rejected on other grounds. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 12, claim 12 “wherein the information from the profile associated with the user device includes purchase history of a user, and the recommended product is generated at least based on the purchase history”. Claim 12 depends from claim 1, which recites: obtaining a recommended product based on at least one of: the target product, information from a profile associated with the user device, or a criterion provided by the merchant. It is unclear whether the functions of claim 12 are required, and how these may further limit the scope of claim 1 when another alternative (e.g., recommendation based on the target product) is used as the “at least one”. 
	For examination purposes, the claim will be interpreted as follows:
12. (Currently Amended) The computer-implemented method of claim 1, further comprising in response to the obtaining of the recommended product being based on information from a profile associated with the user device, a purchase history of a user, wherein the information from the profile associated with the user device includes the purchase history of the user. 

	Regarding claim 13, claim 13 recite similar features as claim 12, including “wherein the information from the profile associated with the user device includes an indication of one or more products viewed online by a user, and the recommended product is generated at least based on the indication of the one or more products viewed online by the user”. As disused regarding claim 12, it is unclear whether the functions of claim 13 are required, and how these may further limit the scope of claim 1 when another alternative (e.g., recommendation based on the target product) is used as the “at least one”.
	For examination purposes, claim 13 is interpreted similar to claim 12 (e.g., in response to the obtaining of the recommended product being based on information from a profile associated with the user device…).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 25, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to perform operations comprising”. The specification discloses a “non-transitory” medium, and provides examples of such media; however, the claim does not clearly limit the scope of the claimed media to only non-transitory. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, and is thus directed to non-statutory subject matter (see MPEP 2106.03(II)). 






Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-25, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 
obtaining an identification of a target product for sale by a merchant in a retail store, the identification originating from input [from a user]; 
obtaining a recommended product based on at least one of: the target product, information from a profile associated with [the user], or a criterion provided by the merchant; and 
generating an instruction guiding [the user] along a particular route based on the user location data, a location of the target product, and a location of the recommended product.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a target product is obtained, a recommended product is obtained, and a user is provided guidance through the retail store. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

obtaining a recommended product based on at least one of: the target product, information from a profile associated with [the user], or a criterion provided by the merchant, and generating an instruction guiding [the user] along a particular route based on the user location data, a location of the target product, and a location of the recommended product represent judgements or evaluations performable in the human mind, or using a physical aid. Accordingly, claim 1 is further understood to recite an abstract idea by setting forth or describing limitations that fall within the “Mental Processes” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a computer-implemented method, a user device, as the user device moves in the retail store: receiving user location data indicating a location of the user device, and transmitting the instruction for output at the user device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, steps such as as the user device moves in the retail store: receiving user location data indicating a location of the user device, and, transmitting the instruction for output at the user device represent little more than extra-solution activity (e.g. data gathering, obtaining information and transaction, presentation of offers) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 

receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-13, dependent claims 2-13 recite further complexities of the abstract idea, such as by refining what is required of the route generation, obtaining segments for route generation, when messages may be transmitted, and what is required of the profile. Simply appending more complexities to the existing abstract idea does not negate the recitation of an abstract idea in dependent claim 1. Moreover, dependent claims 2-13 at least inherit the abstract idea of claim 1. As such, claims 2-13 are understood to at least recite more complex abstractions under prong 1 of step 2A. 

Under prong 2 of step 2A, dependent claims 2-13 also do not integrate the abstract idea into a practical application. Notably, claims 2-13 recite more complexities descriptive of the abstract idea itself, but such complexities do not themselves provide further additional elements in addition to the abstract 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Considered both individually and as a whole, claims 2-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Under step 2B, the additional elements of dependent claims 2-13 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 


Regarding claims 14-24 and claim 25, these claims recite at least substantially similar concepts and elements as recited in claims 1-13 such that similar analysis of the claims would be apparent to one of ordinary skill in the art. The Examiner further emphasizes the generalized nature of elements such as memory, processor, and computer-readable medium. As such, claims 14-24 and claim 25 are rejected under at east similar rationale as discussed above. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 20180218441)

Regarding claim 1, Kumar discloses a computer-implemented method comprising: 
obtaining an identification of a target product for sale by a merchant in a retail store, the identification originating from input at a user device (see: 0005 (receive a shopping list of one or more items), Fig. 1 #116, 0030, Fig. 6 #164); 
obtaining a recommended product based on at least one of: the target product, information from a profile associated with the user device, or a criterion provided by the merchant (see: 0056-0057, Fig. 4 #158); and 
as the user device moves in the retail store (see: Fig. 1 #118, 0068 (current location of the customer), Fig. 7 (168 feet turn right), claim 5 (path generation module monitoring a current location of the customer)): 
receiving user location data indicating a location of the user device (see: 0031 (location information 117 from the user device), 0038, Fig. 1 #118, 0068 (current location of the customer), Fig. 7 (168 feet turn right), claim 5 (path generation module monitoring a current location of the customer)); 
generating an instruction guiding the user device along a particular route based on the user location data, a location of the target product, and a location of the recommended product (see: 0057 (path generation module 156 determines paths that include the nearby recommendations or suggested items based on proximity; path generation module 66 generates the adjusted pick path based on the suggested items), Fig. 6 #166, 0059 (generating an optimized pick path in block 166…), 0068), and
transmitting the instruction for output at the user device (see: 0057 (path generation module 66…presents the initial pick path and the adjusted pick path positioned overlaid on the store map to the user device 118 for display), 0058, Fig. 6 #170-172, 0068 Fig. 7).


	Regarding claim 14 and claim 25, claim 14 and claim 25 recite substantially similar limitations and scope as recited in claim 1 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. As such, claim 14 and claim 25 are rejected under at least similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Michel (US 20200309545).
	
Regarding claim 2 and parallel claim 15, Kumar discloses all of the above including optimization of a path through an indoor retail environment (see: 0001, 0005, 0026, 0028), but does not disclose:
wherein the particular route is associated with a plurality of contiguous segments stored in memory, 
wherein each segment of the plurality of contiguous segments corresponds to a respective different passable area of the retail store, 
wherein each segment is assigned a respective cost value, and wherein the method further comprises: 
generating a plurality of instructions that guide the user device along the particular route based on a comparison of cost values between segments of alternative routes to the target product.
Notably, Kumar also discloses a plurality of passable areas (e.g., departments, aisles) through which the path will navigate (e.g., seasonal, children clothing, electronics, accessories, cosmetics, etc.) (see: 0033, Fig. 7). 
To this accord, Michel teaches a navigation system for optimizing a tour route (particular route) having a plurality of path segments (associated with a plurality of contiguous segments stored in memory) (see: 0008, 0011, 0087-0088, 0107, Fig. 28 #2804), each path segment corresponding to a respective passable area of a location (see: 0015 (verifying that there exists a path segment), 0107, Fig. 10). 
Additionally, Michel discloses each segment to be associated with a distance or length, as well as a score (see: 0151). Michel further uses a rewards and penalty system for assessing the segments (see: 0110), including applying penalties to a segment (see: 0111, 0121, 0174). In this manner, Michel each segment is assigned a respective cost value (e.g., distance, penalties). 
Lastly, the score (which is computed based on the distance and/or penalties) is utilized by Michel to generating a plurality of instructions that guide the user device along the particular route based on a comparison of cost values between segments (see: 0044-0045, 0153-0154). That is, the score of Michel is based on (in part) the distance/penalties, and the appropriate segment is selected based on the score. 

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kumar to have utilized the know technique for path optimization as taught by Michel in order to have provided more personalized guidance based on user preferences that also allowed for more flexibility in the way a user follows a path or route (see: Michel: 0011, 0002). 

Regarding claim 3 and parallel claim 16, the combination further discloses wherein each segment is assigned the respective cost value based at least on the location of the target product (see: Michel: 0010 (preference of the user, e.g., point of interest), 0030 (scenic points of interest), 0127 (user preferences include…desired points of interest); Kumar: 0005 (receive a shopping list of one or more items), Fig. 1 #116, 0030, Fig. 6 #164)).
Note: Kumar discloses a target location to include a target product. Michel assigns cost of a segment based upon a target location (e.g., POI). The combination would have been obvious for at least similar reasons as discussed above. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Michel as applied to claims 2 and 15 above, and further in view of Nicholson (US 20140032360). 

Regarding claim 4 and parallel claim 17, though disclosing all of the above, Kumar in view of Nicholson does not disclose wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product. Kumar, however, does 
To this accord, and also in the field of route optimization and navigation, Nicholson discloses a system which obtains shopping list information for target items (sought items) (see: Fig. 1 #202, 0025) as well as obtaining recommended items (see: 0025 (set of product recommendations is identified by the analytics engine 204 based on the set of sought products), 0026-0027). 
Nicholson further discloses both the sought item and the recommendation item being associated with a specific location (see: Fig. 2a #218, 0028, Fig. 4c #414, 0043). Furthermore, Nicholson uses these locations to assign a deviation (distance, i.e. cost) for the recommended items such that when the deviation exceeds a threshold, the recommended item is not added to the route (see: 0029, 0044, Fig. 4c-d). Nicholson, by assigning the deviation for the recommended item(s), thus teaches a cost that is based on both the location of the target product and the location of the recommended product. 
One of ordinary skill in the art would have recognized that the known technique of Nicholson would have been applicable to the invention of Kumar in view of Michel as both share common functionality and purpose - namely, to facilitate route (path) optimization, including for a path through target and recommended items.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kumar in view of Nichols to have utilized the know technique for cost assignment as taught by Nicholson in order to have ensured that a recommended item not on an original list is not unacceptably far off a most efficient route for the target item(s) (see: Nicholson: 0044).


Claims 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Fransen (US 20180053236).

Regarding claim 10 and parallel claim 23, Kumar discloses all of the above including display of navigation information on a mobile device screen (e.g., Fig. 7). That is, Kumar discloses providing instruction guiding the user device is implemented as a visual guide (see: 0057-0058, Fig. 6 #170-172, 0068 Fig. 7Fig. 7). Kumar, however, does not expressly disclose implementing these instructions/visual guidance in the form of an augmented reality digital image on a screen of the user device.
To this accord, and also in the field of in-store navigation, Fransen discloses a similar method for path determination relative to both target items (e.g., one or more shopping list items) and recommended items (see: 0019, 0035, 0047, Fig. 3). More importantly, Fransen discloses implementing navigational instructions in the form of an augmented reality digital image on a screen of the user device (see: 0018 (digital content that describes the path may then be used to guide the user through the store, such as through a map displayed by a display device of a mobile phone, virtual objects (e.g., arrows, floating signs, markers) as part of an augmented or virtual reality environment, and so forth), 0032-0033, 036, 0058, Fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kumar to have utilized the known technique of providing navigation information through an augmented reality screen as taught by Fransen in order to have provided digital content that augmented what is “actually seen” by a user in a physical environment, thereby aiding the user in interacting with the physical environment and improving the invention of Kumar (see: Fransen: 0033-0034). 

12. The computer-implemented method of claim 1, wherein the information from the profile associated with the user device includes purchase history of a user, and the recommended product is generated at least based on the purchase history (see: Fransen: 0046 (recommendations based on “characteristics of the user 110, such as demographics, past purchase history, and so forth”), 0050 (user historical data 212, for instance, may describe which items (i.e., goods or services) were previously purchased by the user 110, groups of items purchased together by the user 110, timing (including quantities and regularity) of these purchases, which items are returned, and so forth); see also: 0052-0053).


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Goulart (US 20160125505). 

Regarding claim 11 and parallel claim 24, Kumar discloses all of the above as noted but does not disclose based on the user location data and the location of the recommended product, determining that the user device is in proximity to the recommended product and in response to determining that the user device is in proximity to the recommended product: transmitting a message for output at the user device, the message for drawing attention to the recommended product.
Notably, Kumar does discloses using XY coordinates and location information of items within the retail store (see: 0034, 0046), as well as obtaining location information of the user (see: 0031, 0038, Fig. 1 #118, 0068 (current location of the customer), claim 5 (path generation module monitoring a current location of the customer)). 
To this accord, and in the field of indoor navigation, Goulart utilizes a listing of items of interests (e.g., wishlist, online shopping cart) received from a user to enable a user to locate items within a based on the user location data (e.g., user location information) and the location of a product (e.g., item location information in database 150), determining that the user device is in proximity to the product (see: 0024 (determines that user device 110 is proximate at least one item… when the distance between user device 110 and one of items…is determined by transaction server 130 to be less than or equal to a threshold distance), 0038, Fig. 4 #440, 0048, 0052), and, 
in response to determining that the user device is in proximity to the recommended product: transmitting a message for output at the user device, the message for drawing attention to the recommended product (see:0024 (indication based on the determined distance; visual or audible notification to user), 0031, Fig. 4 #450, 0049). 
One of ordinary skill in the art would have recognized that the known technique of location-based notifications taught by Goulart would have been applicable to the recommended items of Kumar as both systems are designed for in-store navigation, such as in a retail or physical store. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Kumar to have applied the known technique of proximity-based messaging taught by Goulart to the recommended items of Kumar in order to have provided an indication of the exact location of an item in proximity of the customer, thereby helping a merchant increase total sales revenue and improve customer satisfaction and loyalty (see: Goulart: 0026). 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Black (US 20210166283). 

Regarding claim 13, Kumar discloses all of the above as note included obtaining recommended items based on a current shopping list, but does not disclose wherein the information from the profile associated with the user device includes an indication of one or more products viewed online by a user, and the recommended product is generated at least based on the indication of the one or more products viewed online by the user. Such techniques, however, were well established in the field of recommendations. 
For example, Black discloses personalized recommendations during an in-store visit (see: abstract), the recommendations based on various factors such as prior online interactions with items (e.g., purchases of products in online stores, adding products to one or more online lists, viewing product pages, etc.), adding items to digital shopping lists, historical item purchases (e.g., in-store scor and/or online) (see: 0007). That is, Black discloses where a profile associated with the user device includes an indication of one or more products viewed online by a user, and the recommended product is generated at least based on the indication of the one or more products viewed online by the user (see: 0007, 0036-0037, 0040, Fig. 1B #160, Fig. 3 #306, 310, 314, 318, & 322). Notably, the recommendations may be provided when it is determined that a user is located in a physical store (see: Fig. 2 #206, 0010, 0038-0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kumar to have utilized the known technique of personalized recommendations based on a profile of products viewed online as taught by Black in order to have provided more personalized recommendations to a user while providing the recommendations 

Allowable Subject Matter
Though rejected on other grounds, claim 5 and parallel claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Though rejected on other grounds, claim 6 and parallel claim 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 and claims 20-21 depend from claims 6 and 19, respectively, and are objected to therewith. 

Though rejected on other grounds, claim 9 and parallel claim 22 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
US 20150186982 to Higgins discloses a shopping route generation methodology for generating a route involving a list of target items as well as items related to those on the list of target items. In particular, the suggested items may be located along the consumer's shopping route and be suggested to the consumer when the consumer is near the location of the items (see: 0064, 0055-0056, 0059, Fig. 5).
PTO form 892-U discloses various manners of augmenting a shopping experience in a brick-and-mortar environment by implementing marketing strategies across the full shopping cycle (abstract, 4.1, 4.6)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619